J-A07034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 REBECCA QUINN HALL, AS              :   IN THE SUPERIOR COURT OF
 ADMINISTRATIX OF THE ESTATE OF      :        PENNSYLVANIA
 ROBERT ERIC HALL DECEASED           :
                                     :
              v.                     :
                                     :
 HUSQVARNA PROFESSIONAL              :
 PRODUCTS, N.A., INC., HUSQVARNA     :
 PROFESSIONAL PRODUCTS, INC.,        :
 HUSQVARNA AB, HUSQVARNA             :
 GROUP, HUSQVARNA AND MADLE'S        :
 HARDWARE, INC. AND MADLE'S          :
 HARDWARE                            :
                                     :
                                     :
 APPEAL OF: HUSQVARNA                :
 PROFESSIONAL PRODUCTS, INC.         :        No. 1026 EDA 2021

              Appeal from the Order Entered May 14, 2021
          In the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): 201001099


 REBECCA QUINN HALL, AS              :   IN THE SUPERIOR COURT OF
 ADMINISTRATIX OF THE ESTATE OF      :        PENNSYLVANIA
 ROBERT ERIC HALL                    :
                                     :
              v.                     :
                                     :
 HUSQVARNA PROFESSIONAL              :
 PRODUCTS, N.A., INC., HUSQVARNA     :
 PROFESSIONAL PRODUCTS, INC.,        :
 HUSQVARNA AB, HUSQVARNA             :
 GROUP, HUSQVARNA, MADLE'S           :
 HARDWARE, INC., AND MADLE'S         :
 HARDWARE                            :
                                     :
                                     :
 APPEAL OF: MADLE'S HARDWARE,        :
 INC., AND MADLE'S HARDWARE          :        No. 1162 EDA 2021
J-A07034-22



                  Appeal from the Order Entered May 14, 2021
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 201001099


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED JUNE 24, 2022

       Appellants, Husqvarna Professional Products, N.A., Inc., Husqvarna

Professional Products, Inc., Husqvarna AB, Husqvarna Group, Husqvarna

(collectively, “HPP”)1 and Madle’s Hardware, Inc. and Madle’s Hardware

(collectively, “Madle’s Hardware”), appeal from the order entered in the

Philadelphia County Court of Common Pleas, which overruled their preliminary

objections to venue in Philadelphia County.2 We affirm.

       In its opinion, the trial court set forth the relevant facts and procedural

history of this case as follows.

          On or about October 20, 2018, Decedent was operating a
          lawn tractor at his property in Coopersburg, PA, Lehigh
          County, when “the tractor unexpectedly rolled and caused
          Decedent to fall off the tractor onto his right foot and leg
          and then onto the ground.” Decedent sustained a rupture
          of his right patellar tendon which required surgical repair on
          October 29, 2018. On November 25th, 2018, Decedent died
          from a pulmonary embolism, alleged to have resulted from
          the injuries he suffered to his right knee on October 20,
____________________________________________


1 The parties stipulated to the dismissal of some of the HPP defendants prior
to this appeal.

2 This appeal is properly before us pursuant to Pa.R.A.P. 311(b)(2) (stating
appeal may be taken as of right from order in civil action or proceeding
sustaining venue of matter or jurisdiction over person or over real or personal
property if court states in order that substantial issue of venue or jurisdiction
is presented).

                                           -2-
J-A07034-22


          2018. As a result, on October 15, 2020, [Appellee Rebecca
          Quinn Hall, as administratrix of the estate of Decedent
          Robert Eric Hall,] filed the instant action by way of a civil
          complaint.

          [Appellee’s] complaint names multiple defendants, all of
          whom fall into two distinct categories: [HPP] and [Madle’s
          Hardware]. [Madle’s Hardware is] located in Coopersburg,
          PA, Lehigh County.         It is not averred that [Madle’s
          Hardware] regularly conduct[s] business in Philadelphia
          County. Therefore, whether venue is proper in Philadelphia
          County is reliant on a finding that [HPP] regularly conduct[s]
          business in Philadelphia.[3]

          [HPP] in the instant matter [is] the same [group of]
          defendants as [those] in [Hangey v. Husqvarna
          Professional Products, Inc., 247 A.3d 1136 (Pa.Super.
          2021) (en banc)]. Identical to the Plaintiff in Hangey,
          [Appellee] alleges in the instant matter [that HPP] regularly
          conduct[s] business in Philadelphia, whereas the other
          named Defendants have no relation to Philadelphia County.
          HPP is a Delaware corporation with a principal place of
          business in Charlotte, North Carolina. HPP primarily sells
          lawn and garden equipment, including riding lawn tractors.
          … HPP is not registered to do business in Philadelphia
          County.     HPP also does not rent, own or utilize any
          warehouses or other facilities in Philadelphia County. HPP
          does not have any addresses or telephone numbers in
          Philadelphia County. HPP does not own or rent any real
          property in Philadelphia County. HPP does not have any
          officers or employees residing in or based out of Philadelphia
          County.

          On November 9, 2020 and November 11, 2020, [HPP] and
          [Madle’s Hardware], respectively, filed preliminary
          objections claiming venue is improper in Philadelphia
          County. On November 30, 2020, [Appellee] filed answers
          to both [Appellants’] preliminary objections. On December
____________________________________________


3 See Pa.R.C.P. 1006(c)(1) (stating “an action to enforce a joint or joint and
several liability against two or more defendants…may be brought against all
defendants in any county in which the venue may be laid against any one of
the defendants…”).

                                           -3-
J-A07034-22


       8, 2020, this [c]ourt issued a rule to show cause allowing all
       parties until January 26, 2021 to take discovery and file
       supplemental briefs on the issue of improper venue. On
       December 22, 2020, [HPP] filed both a motion for
       reconsideration and motion to stay proceedings, asking this
       [c]ourt to not rule on the instant preliminary objections until
       the Superior Court’s en banc panel issued an opinion in …
       [Hangey]. On January 11, 2021, this [c]ourt denied said
       motions, however, on January 14, 2021, this [c]ourt
       granted a request for an extension of time to file
       supplemental briefs until February 15, 2021. On February
       15, 2021, all parties submitted to this [c]ourt supplemental
       briefs on the issue of improper venue.

       On March 8, 2021, the Superior Court filed its en banc
       opinion in Hangey[.] …[T]he en banc panel in the Superior
       court overturned the Philadelphia Trial Court opinion that
       [HPP] did not regularly conduct business in Philadelphia
       County. On March 10, 2021, [Appellee] filed a second
       supplemental brief as a result of the decision in Hangey.
       On March 11, 2021, [HPP] also filed a second supplemental
       brief addressing Hangey, in which [HPP] stated [its]
       intention to petition for allowance of appeal to the PA
       Supreme Court [in that case]. On March 16, 2021, [Madle’s
       Hardware] filed a second supplemental brief adopting the
       position of [HPP’s] second supplemental brief. On April 7,
       2021, [HPP] filed a petition for allowance of appeal to the
       PA Supreme Court [in Hangey] under the docket number
       147 EAL 2021.

       On May 14, 2021, this [c]ourt entered an Order overruling
       [Appellants’] preliminary objections [based on the Hangey
       decision]. …

       On May 18, 2021, [HPP] filed an Appeal to the Superior
       Court. On June 9, 2021, Madle’s Hardware…filed an Appeal
       to the Superior Court. On June 15, 2021, this [c]ourt
       entered an Order pursuant to Pa.R.A.P. 1925(b) ordering
       [Appellants] to file a statement of matters complained of on
       appeal.   On July 6, 2021 and July 7, 2021, Madle’s
       Hardware…and [HPP], respectively, filed a statement of
       matters complained of on appeal pursuant to Pa.R.A.P.
       1925(b). On August 31, 2021, the Superior Court granted
       an order for consolidation of the…appeals.

                                    -4-
J-A07034-22



(Trial Court Opinion, filed 9/24/21, at 1-4) (internal citations to record and

footnotes omitted). On May 10, 2022, the Supreme Court granted allowance

of appeal in Hangey. Thereafter, Appellants filed an application to stay in

this Court pending the Supreme Court’s decision in Hangey.          We denied

Appellants’ application on May 18, 2022.

      Appellants raise one issue for our review:

         Did the trial court misapply the law and rule unreasonably—
         thereby abusing its discretion—by eschewing the required
         case-by-case application of the quality-quantity test for
         venue and instead categorically applying this Court’s holding
         in Hangey v. Husqvarna Prof. Prods. to determine that
         [HPP] regularly conducted business in Philadelphia County
         under Rule 2179(a)(2)?

(Appellants’ Brief at 3).

      Appellants argue the trial court improperly concluded that HPP regularly

conducts business in Philadelphia County. Appellants assert that the trial court

was not bound by this Court’s en banc decision in Hangey and it should have

conducted an analysis based on the facts of this case. Appellants insist the

record evidence in this case materially differs from the record evidence in

Hangey. Appellants emphasize that HPP’s business contacts in Philadelphia

are de minimis such that the quantity prong of the venue test is not satisfied.

Appellants submit that HPP’s sales in Philadelphia during 2019 should drive

the analysis because it shows a “snapshot of the case” at the time it was

initiated. Thus, Appellants contend that HPP’s sales in Philadelphia between

2014-2020 are not relevant. Appellants also claim Appellee’s “estimation” of

                                     -5-
J-A07034-22


HPP’s sales in Philadelphia between 2014-2020 is speculative.

      In any event, Appellants maintain that HPP’s sales in Philadelphia ranged

from 0.003% to 0.017% of its national sales between 2014-2020, which is an

average of only 0.009%.       During 2019, Appellants insist HPP’s sales in

Philadelphia were approximately 0.003% of its national sales.        Appellants

contend the dollar amount of business conducted in Philadelphia in 2019 is

materially less than that at issue in Hangey. In sum, Appellants maintain

HPP’s business activities in Philadelphia are not continuous and sufficient.

      Aside from HPP’s de minimis sales in Philadelphia, Appellants claim HPP

lacked the other sorts of qualifying business contacts that, when coupled with

the company’s local sales, could possibly support a finding that the company

was regularly conducting business in the chosen forum.           For example,

Appellants stress that HPP is not registered to do business in Philadelphia,

does not own, rent, or utilize any facilities in Philadelphia, does not have any

addresses or telephone numbers in Philadelphia, does not have any officers or

employees residing or based in Philadelphia, and has not entered into any

contracts with the local government.      Appellants submit that any alleged

online advertising HPP conducts to “target” Philadelphia County is irrelevant

to the trial court’s analysis because advertising does not satisfy the quality

prong of the test. Likewise, Appellants posit that the existence of product

warranties or product registrations tied to Philadelphia residents does not




                                     -6-
J-A07034-22


satisfy the quality prong of the test, where such warranties “are collateral and

incidental” to HPP’s corporate purpose to sell lawn and garden equipment.

      Further, Appellants insist that the allegedly voluminous sales of HPP

products to consumers at Lowe’s stores in Philadelphia County are of no

moment because those are Lowe’s sales—not HPP’s sales. Appellants explain

that HPP generates its revenue by selling the products in question to Lowe’s

outside of Philadelphia; if and when Lowe’s later sells the products to

consumers at one of its Philadelphia stores would evince Lowe’s doing

business in Philadelphia, not HPP. Appellants conclude the court abused its

discretion in overruling their preliminary objections to venue, and this Court

must reverse and remand for transfer of venue to Lehigh County.             We

disagree.

      This Court has explained:

         The trial court is accorded considerable discretion in
         determining whether or not to grant a petition for change of
         venue, and the standard of review is one of abuse of
         discretion. The plaintiff’s choice of forum is given great
         weight. Thus, the party seeking a change of venue bears
         the burden of proving that a change of venue is necessary,
         while a plaintiff generally is given the choice of forum so
         long as the requirements of personal and subject matter
         jurisdiction are satisfied.

         In determining whether a corporation or partnership
         regularly conducts business in a county, we employ a
         quality-quantity analysis. … A business entity must perform
         acts in a county of sufficient quality and quantity before
         venue in that county will be established. Quality of acts will
         be found if an entity performs acts in a county that directly
         further or are essential to the entity’s business objective;
         incidental acts in the county are not sufficient to meet the

                                     -7-
J-A07034-22


          quality aspect of the test. Acts that aid a main purpose are
          collateral and incidental while those necessary to an entity’s
          existence are direct. [Purcell v. Bryn Mawr Hospital, 525
          Pa. 237, 579 A.2d 1282 (1990)] (incidental acts include
          advertising, solicitation of business from a county,
          education programs for personnel in county, hiring of
          personnel from the county, and purchase of supplies from
          county); see also Krosnowski v. Ward, 836 A.2d 143,
          147 (Pa.Super.2003) (en banc) (business referrals to and
          from an independently operated business entity in another
          county do not establish venue in that county as referrals
          were in aid of main business purpose and not actual conduct
          of business in that county). Quantity of acts means those
          that are sufficiently continuous so as to be considered
          habitual. Each case must be based upon its own individual
          facts.

Zampana-Barry v. Donaghue, 921 A.2d 500, 503-04 (Pa.Super. 2007),

appeal denied, 596 Pa. 709, 940 A.2d 366 (2007) (some internal citations and

quotation marks omitted). See also Pa.R.C.P. 2179(a)(2) (stating venue is

proper against corporation or similar entity in county where it “regularly

conducts business”).    “Further, the venue rules exclusively address where

venue properly may be laid at the time the suit is initiated. Thus, question of

improper venue is answered by taking a snapshot of the case at the time it is

initiated; if it is ‘proper’ at that time, it remains ‘proper’ throughout the

litigation.”   Hausmann v. Bernd, 271 A.3d 486, 493 (Pa.Super. 2022)

(internal citation omitted).

      “Pennsylvania appellate courts have often considered the percentage of

overall business a defendant company conducts in a county to determine if

the quantity prong was met.” Hangey, supra at 1141.

          [C]ourts often consider whether the percentage of a

                                      -8-
J-A07034-22


          defendant’s business is sufficient to constitute “habitual”
          contact. However, no court has stated that the percentage
          of a defendant’s business is the sole evidence relevant to
          the “quantity” analysis. Rather, courts must determine
          whether all the evidence presented, including the scope of
          the defendant’s business, viewed in the context of the facts
          of the case, establish that a defendant’s contacts with the
          venue satisfy the quantity prong.

          Where this Court concluded that conducting a small
          percentage of a business in a venue did not satisfy the
          quantity prong, the Court’s core finding was that the
          contacts failed the quality prong of the venue test and the
          cases often addressed defendants who were small and/or
          local companies, not multi-billion-dollar corporations. …

                                       *       *   *

          The percentage of a company’s overall business that it
          conducts in a given county, standing alone, is not
          meaningful and is not determinative of the “quantity” prong.
          Each case turns on its own facts, and we must evaluate
          evidence of the extent of a defendant’s business against the
          nature of the business at issue. A small or local business
          may do all of its work in just a few counties or even a single
          one, while a large business may span the entire nation.
          Indeed, the percentage of sales a multi-billion-dollar
          company makes in a particular county will almost always be
          a tiny percentage of its total sales. Courts thus should not
          consider percentages in isolation. Rather, courts must
          consider all of the evidence in context to determine whether
          the defendant’s business activities in the county were
          regular, continuous, and habitual.

Id. at 1141-42 (internal citations omitted) (emphasis in original). See also

Dibble v. Page Transportation, Inc., No. 565 EDA 2021, 2021 WL 5408725

(Pa.Super. filed Nov. 19, 2021) (unpublished memorandum at *6)4 (stating:


____________________________________________


4See Pa.R.A.P. 126(b) (stating we may rely on unpublished decisions of this
Court filed after May 1, 2019 for persuasive value).

                                           -9-
J-A07034-22


“[I]n analyzing the quantity prong of the test, the number of contacts with

Philadelphia County is to be considered from the perspective of the county

rather than solely from that of the business. While a percentage of sales in a

county may be miniscule viz-a-viz the company’s overall sales, they may

nonetheless amount to systematic, continuous and habitual, and therefore

‘regular,’ business in the county”).

      In Hangey, the Hangeys filed a complaint in Philadelphia County in

March 2017 against HPP and Trumbauer’s Lawn and Recreation, Inc., after Mr.

Hangey was maimed when he fell off his lawnmower and the lawnmower ran

over his legs while the blades were still engaged. The accident occurred in

Wayne County. The defendants filed preliminary objections alleging improper

venue. Discovery related to the issue of venue revealed, inter alia, that in

2016, HPP had approximately $1.4 billion in sales revenue in the United

States, of which $75,310.00 came from direct sales in Philadelphia County.

Of the $75,000 in sales made in Philadelphia in 2016, roughly $69,700 came

from a single Husqvarna authorized dealer, DL Electronics, Inc. Approximately

0.005% of HPP’s 2016 United States sales revenue resulted from direct sales

in Philadelphia County.

      Sales data from 2014 and 2015 was substantially similar, with

approximately 0.005% of annual United States sale revenue resulting from

direct sales within Philadelphia County.        These figures did not include the

revenue generated by selling products at retailers such as Home Depot,


                                       - 10 -
J-A07034-22


Lowe’s, or Sears.       In the case of “big box” retailers, John Stanfield, the

corporate representative for HPP, testified that HPP delivers its products to

the retailers’ distribution centers, none of which are located in Philadelphia

County. The retailers then retain sole discretion as to where the products are

offered for sale, including stores located in Philadelphia County. See id. at

1139.     Following oral argument, the trial court sustained the preliminary

objections and transferred venue to Bucks County. The Hangeys appealed.

        This Court, sitting en banc, reversed the trial court’s decision.5 In doing

so, this Court held:

           Here, HPP is a multi-billion-dollar corporation. It had at
           least one authorized dealer located in Philadelphia to which
           it delivered products for sale. Although HPP’s sales through
           authorized dealers in Philadelphia constituted only 0.005%
           of HPP’s national sales, the dollar figure of those
           Philadelphia sales in 2016 was $75,310. The number and
           dollar figure of sales in Philadelphia, and the fact that
           HPP has an authorized dealer in Philadelphia to sell
           its products, is relevant to the determination of
           whether HPP’s contacts with Philadelphia satisfied
           the “quantity” prong of the venue analysis. Therefore,
           we conclude the trial court erred in relying almost
           exclusively on evidence of the percentage of defendant’s
           business that occurred in Philadelphia when addressing the
           quantity prong.

           Further, based on the totality of the evidence, HPP’s
           contacts satisfied the quantity prong of the venue test. Its
           contacts with Philadelphia—including having an authorized
           dealer in Philadelphia, and selling $75,310 worth of products
           through that dealer in 2016 in Philadelphia—were
           “sufficiently continuous so as to be considered habitual.”
           See Zampana-Barry, 921 A.2d at 504.
____________________________________________


5   Judge Stabile wrote a dissent, which this author joined.

                                          - 11 -
J-A07034-22



         In reaching this conclusion, we do not find it necessary to
         approve or disapprove of any of our prior decisions. Rather,
         our conclusion is based on the prior precedents of the
         Pennsylvania Supreme Court and consistent with those of
         our Court. However, as discussed above, we clarify that the
         percentage of sales of a corporation in a venue is but one
         factor to consider when determining whether the quantity
         prong of the venue analysis is satisfied, and such evidence
         must be viewed within the context of the business at issue
         in each case.

Hangey, supra at 1142-43 (internal footnote omitted) (emphasis added).

This Court noted that venue was proper in Philadelphia without reference to

sales from Lowe’s or similar stores. Id. at 1142 n.2. This Court further stated

that there was no challenge to the trial court’s finding that the quality prong

of the venue test was met. Id. at 1143. Accordingly, this Court reversed the

order sustaining the preliminary objections to venue.

      Instantly, the trial judge in this case is the same trial judge who presided

in Hangey. The court offered the following rationale for overruling Appellants’

preliminary objections:

         It was this [c]ourt’s decision in Hangey, due to the facts
         Plaintiff provided on the record, that [HPP] did not regularly
         conduct business in Philadelphia County.         This [c]ourt
         decided the evidence produced by the Hangey Plaintiffs,
         expressly noting $75,310 worth of sales amounting to
         .005% of [HPP’s] total revenue in 2016, was not enough to
         overcome the jurisdictional challenge of [HPP]. Ultimately,
         on March 8, 2021, an en banc panel of the Superior Court
         held that Plaintiff had not met their burden and it was an
         abuse of this [c]ourt’s discretion to decide [HPP] did not
         regularly conduct business in Philadelphia County. While
         this [c]ourt still believes it did not abuse its discretion in
         rendering its opinion, it respects and remains deferential to
         the opinion of the Superior Court.

                                     - 12 -
J-A07034-22



         In the instant matter, [Appellee relies] on identical
         arguments and elements of proof. As such, since the instant
         matter involves the exact same question about [HPP]
         addressed by the Superior Court in Hangey, whether [HPP]
         regularly conduct[s] business in Philadelphia County, this
         [c]ourt is bound by that decision.

            7  This [c]ourt recognizes [Appellee has] a less
            complete picture of the applicable sales numbers in
            the relevant years in the instant matter than the
            Plaintiffs in Hangey, as [Appellee] did not provide this
            [c]ourt with sales figures for the year 2018 (the year
            of the accident) or the year 2020 (the year the instant
            matter was initiated).      [Appellee] did, however,
            provide this [c]ourt with the following figures: In
            2018, 2019, and 2020, respectively, the percentage
            of Philadelphia based sales was .017%, .003% and
            .010%. …

(Trial Court Opinion at 7-8).

      The record supports the trial court’s analysis. Here, John Stanfield, the

Assistant Secretary for the parent company of HPP provided deposition

testimony on February 8, 2021. Mr. Stanfield confirmed that HPP has four

authorized independent dealers in Philadelphia.     Those dealers are not the

same as “big box” retailers located in Philadelphia such as Home Depot and

Lowe’s. Additionally, HPP confirmed its percentage of sales in Philadelphia

from 2014-2020 as follows: 2014: 0.005%, 2015: 0.005%, 2016: 0.005%,

2017: 0.015%, 2018: 0.017%, 2019: 0.003%, and 2020: 0.010%. HPP did

not provide the dollar amount of sales for 2018 (the year of the accident) or

2020 (the year Appellee filed the complaint). Instead, HPP disclosed only the




                                     - 13 -
J-A07034-22


dollar amount of sales for 2019.6

       Although Appellants contend 2019 is the relevant year to analyze,

Appellee initiated the instant lawsuit in late 2020. Thus, 2020 is the more

appropriate year for a “snapshot” of the case.7 See Hausmann, supra. Even

without the specific dollar amount of sales for 2020, the record makes clear

the quantity prong of the venue test was satisfied. As in Hangey, the record

in this case demonstrates that HPP had at least one authorized dealer located

in Philadelphia (specifically, four). At the time the complaint was filed in 2020,

HPP’s percentage of sales in Philadelphia was 0.010% of its total national

sales. The fact that this percentage might be small is not determinative on

its own. See Hangey, supra. See also Dibble, supra. In light of the law

as set forth in this Court’s decision in Hangey,8 we agree with the trial court

that the record in this case similarly demonstrated that HPP’s contacts in




____________________________________________


6 The parties stipulated to a confidentiality order concerning the dollar amount
of HPP’s sales. As we write for the benefit of the parties, and in light of their
stipulation, we will not reveal the dollar amount of sales in this memorandum.

7 In Hangey, this Court analyzed HPP’s sales in 2016, where the action was
initiated in March 2017. Because the complaint in Hangey was filed in early
2017, the 2016 sales were more appropriate to analyze in that case.

8Although our Supreme Court has granted allowance of appeal in Hangey,
unless and until our Supreme Court rules otherwise, this Court’s en banc
decision in Hangey remains binding precedent. See Commonwealth v.
Martin, 205 A.3d 1247 (Pa.Super. 2019) (stating this Court is bound by
existing precedent and continues to follow controlling precedent unless it is
overturned by our Supreme Court).

                                          - 14 -
J-A07034-22


Philadelphia satisfy the quantity prong of the venue analysis.9 Accordingly,

we affirm the order overruling Appellants’ preliminary objections to venue.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2022




____________________________________________


9 Any challenge to the quality prong of the venue test is waived where neither
Madle’s Hardware nor HPP’s Rule 1925(b) statement articulated a specific
challenge under the quality prong of the test. See Lineberger v. Wyeth,
894 A.2d 141 (Pa.Super. 2006) (stating general rule that vague Rule 1925(b)
statement can render issues waived on appeal; when court has to guess what
issues appellant is appealing, that is not enough for meaningful review).
Although Appellants mentioned the “quality-quantity” test in their respective
concise statements, Appellants failed to specify a complaint concerning the
quality prong of the test, instead, focusing their claims of error on the
quantity prong of the test.

Moreover, HPP is in the business of distributing consumer outdoor products.
HPP furthers this business objective by having independent authorized dealers
in Philadelphia. HPP derives revenue directly from sales of its products in
Philadelphia. Thus, HPP performs acts in Philadelphia that directly further or
are essential to its business objective, such that the quality prong of the venue
test is satisfied. See Zampana-Barry, supra.

                                          - 15 -